

117 HR 1949 IH: Upholding the Integrity of Public Officials Act of 2021
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1949IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Ms. Tenney introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 201 of title 18, United States Code, to redefine the term official act in bribery cases involving public officials to strengthen accountability and oversight.1.Short titleThis Act may be cited as the Upholding the Integrity of Public Officials Act of 2021.2.Strengthening accountability and oversightSection 201(a) of title 18, United States Code, is amended by amending paragraph (3) to read as follows:(3)the term official act includes any action taken or to be taken under color of official authority by a public official or person who has been selected to be a public official..